USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-2 filed 11/28/18 page 1 of 11




                     EXHIBIT ''B''
USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-2 filed 11/28/18 page 2 of 11




                                       PURCHASE AGRJ}{EMENT
                                      FOR MEMBER INTEREST IN
                                      SCOTTY 1S HOLDINGS, LLC

            THIS PURCHASE AGREEMENT is executed to be effective as of JMWWij                        \ • 2015
    (the HEffeotive Date"), by and among NAIRAMAT INVESTMENTS, LLC1 an Indiana limited

    liability company (hereinafter t•efetTed to as HMember"); SCOTT M. WISE, currently an Indiana

    resident (he1·einafter referred to as ''Wise' 1); and SCOTTY'S HOLDlNGS, LLC, an Indiahn

    limited liability company (hereinafter referred to as the ''Company'').


                                                   Recitals:

            A.      Member is currently the owner of       1wo h~                    ( µ:>0    ) Ownership

    Units in the Company and Wise ls currently the owner of ci~hrfullbtm~~tb\!!\ll.rut~ 1.85~.§
                                                            ~+nj ~h pi ei5ht
    Ownership Units in the Company.

            B.      So that continuity in the manngernent of the affairs of the Company oan be

    assured, Wise, Member and the Company desire to provide for, mnong othe1· things: (i) the

                                                                                              ·~units' )
                                                                                                      1
    option to purchnse of any or all of the Ownership Units in the Company (the                            now

    owned or hereafter acquired by Member. in the event that Member desires or involuntarily is

    reqnired to sell, gift, assign, pledge or othel'wise ti•ansfer or encumber any of Membe1• 1 s Units i11

    the Company without the consent of Wise; a11d. (ii) tagwalong and drag-along rights.


                                                Agreements:

            In consideration of the foregoing Recitals and the mutual ngreements hereinaftet set

    forth, the pnrties agree as follows:

            1.      General Prohibition Against Transfer of U11its. Without the prior written consent

    of Wise, Member shall not sell, gift. bequeath, assign, pledge or othenvise transfer ot encumbel\
        USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-2 filed 11/28/18 page 3 of 11




             voluntadly or in\•oluntarily, any of tvtember's Units in the Compnny. except ns set forth below in

             Sections 2 or 3.

                     2.      Snlc or Encumbrance of' Units During Lifetime. If Member should ar n11y time

             dUl'ing Member's lilethne: (a) desii'e to sell. assign, pledge, gift or otherwise transfc1· 01·

             encumber or (b) involuniurily be required      10   irnnsfor (e.g., in conliection with any judgment,

             divorce 01· bunkt·uptcy) any or all of Member's Units in lhe Company (hereinaller. in lhis Section

             2 and in Sections 5 and 6, the "Subject Units") wilhout the prlol' wl'it1en consent of Wisc. then

             Membe1· shall. first offer in writing to sell the   Subj~ct   Units to the Compnny nl the price and on

             the terms specified in Sections .5 and 6 ol' this Agreement (the "Oi'for''). II' the Compuny rqjccts

             the Offcr1 or does not accept the Offer within sixty (60) days after the date          or making of the
             Ol'fe1· (the ··Offer Dmc"), then the Offer shall promptly be mnde by Member to Wise. If Wise

             r~ject, the offer. or if Wise does not nccept the Offer within thirty (30) days ali:er its receipt, then
i
)   '
             Membe1· muy [not sooner than the !lt·st (I s1} lo Clccur or (x) both the Compnny un<l Wisc rejecting

             ehe offer 01· (Y) ninety {90) days-bllt within one hundred fifty (I 50) days~nfler the Offer Dnte]

             sell, gift, assign, pledge or othel'wise transfer or encumber the Subject Units. subject to the

             (·allowing provisions of this Section 2. Each and any sub~equent transfer tw encumbrance or any

             Units in the   Compan~t   by imy holder of the Subject Units (i.e., by any immediate          01·   remote

             successor/mrnsforee of Member's Units) shall also be subject to the provisions of this Agreement

             (nncl any reference heroin to ''Member" shall mean nnd refer lo such succcssor/transfet'ec). Any

             decision by the Company to accept nny offer here\lnder shall require the aflirmntivc npprovnl of

             the other ivlemhcrs then holding a majority of the othe1· Ownet·ship Percentages of the Company.

                     3.      l)eath of Cibor. In !he event or the deuth of Steve CibM. n member of Member

             ("'Cibo1.. '). Member shall nutomaticnlly be deemed to hnve offered           to   sell ull of Member's
    USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-2 filed 11/28/18 page 4 of 11




          Interest in the Company {het•cinnfrel'. in this Section 3 (Ind in Sections 4 and 5, the ·'Subject

          Interest") to the Company at lhe pl'ice and on the terms specified in Sections 4 and 5 of this

          Agl'eement (the ·'Offer"), effective us     or the dnte of ivlembcr's death (the "Offer Date-").   If the

          Compuny l'cjecls the oner.     Ol'   does not accept the Offer within sixty (60) days (liter the Offe1·

          Date, then the Offer shall rmtomutically be deemed to hnve been made by Member to Moldings.

          Any decision by the Company to purchase the Si1bJect Interest shall 1·equlre the affinnative

          app1·ovnl of othc1· tv1embers then holding n mnjodty of lhe othe1· Ownership Percentages of' the

          Compa11y.

                  4.      llntentionnlly Omitted.)

                  5.      Purchase Price. The pul'chase price (the "Purchase Pl'ice''J lbr the Sttbject Units

          to be purchased under Section 2, 3 or 4 of this Agreement shall be cqt1nl to (nl El31TDA

          (hereinaller defined); multiplied bv (b) three (3): t11ulliplicd bv (c) the percentage equnl to the

          quotient of (I) the number of the Subject Uni ls divided by (ll) the total nU1'1ber of then Issued and

          outstanding   Own~rship    Units in the Company; pi·ovided, however, that in no cwnt shull the

          Purchase Price I-Or Membo1··s emh·e interest in the Compun>' be less thun tfa: amount of thl3

          u1weturned I ttnpui<l balance of Member's capitnl contribution made lo the Compnny.

                  For pmposes of this Section 5. "EBITDA" lihull menn the sum qf (i) the earnings of the

          Company rillocnble to the cnlcndrn· year immediately preceding the calcndm· year thnt i11cludcs

          the Option Date, plus (ii) to the extent inclmled in calculntit1g such em·nings (A) interest expense.

          (B) expe11ses for taxes pt1id or t\ccnicd, (C) deprccintion and (D) nmortization. all us ca.lculated ii\

          nccordancc with genernlly accepted accounting principles.

                  6.      Tem1s nnd Conditions.       Th~   following provisions shall be npplicable with respect

          m :my pu1·chase of the Subject Units:


i                                                              3


1
USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-2 filed 11/28/18 page 5 of 11




                         (u)     Acceptnncc or Terminntion of Ofl'cl'. All offers made pum1nnt to SecLion
                2 or 3 shall be irrcvocnb\e nnd. unless sooner ncceptcd. shnll terminate eithc1· nt the
                ex.pfration of' the npplicnblc option period 01· when 1·ejectcd pl'iOI' thereto in writing. If
                nccopted, nn offer must. be accepted with respect to all of the Subject Units which are
                offered and may not be ncc~pted with respect to less than ull of such interests and rights.

                        tb)    Consummation of Purchase. Any pmchuse contemplart:d in Section 2 or 3
                of this Agreement musl be cons\11mnnte<l on n mutually~ucccptuble <lute whicli is with\11
                ninety (90) dnys after. as applicuble. the Offer Dnte 01· the Cull Notice.

                        (c)      Pavment of Purchase Pl'ice. The total Purchnse Pl'ice determined under
                Section S of this Agreement shall be paid pursrnmt to the terms nnd COJ\dilions of n
                promissory note in the form attached hereto us Exhibit ''A'\ \\.hich promissory note (A)
                shull be exec\1tcd 'by the purchaser of the Subject Units; (B) sholl have n term of five tS)
                years; (C) shrill be pnyable in equnl nnnllal installmcnls; (D) shall bear interest ut the
                pi:ime rnte published in The Wall Stl'eet Journal on lhe closing dme: nnd (E) shnll provide
                chat lhc first payment shull be due nnd pnyublc one (I) year nlle1· the Offc1• Dnte.

                7.      Tng~Along      Riuhts.     Notwithstanding any provision of this Ag1·eement lo the

      contrary. in the C\ienl that Wise µreposes lo tl'nnsfo1· grenter than lifiy pi,;-rccnt (50%) or the

      Ownership U11its in the Compuny owned by \Vise (''\Vise's Units"} to u third party, then Wise

            .
      shall refrain from effecting. such trnnsnctlon unless. pri01· to the consrnnmntion thereo1: Member

      shall have been nfforded the opportunity lo joii1 in stich trnnsl'er on u pl'O i·ata bnsis. ns hereinofle1·

      provided. Any pllrpoi•ted trnnsfor s11bject         l1)   lhis Section 6 not made. in compliance with this

      s~ction   7 shall be void,

                Prior to the consummation of uny         ~rnnsnction    descdbcd above in this Section 7, Wise

      shnll cause each person that proposes to ucquire Wise's Units in the 1rnnsnctio11 (the "Tng~Along

     · Ptn·chaser"} to offc1· (the "TngHAlo11g Offer'') in Wl'iting to i\•lember Lo purchase a p01tion of the

      Ownership Units in the Company owned by Member equnl to: (i) the number ol' Owne1·ship

      Units thnt Wise proposes to trnnsfer; divided by (ii) the total number ol' then issued and

      outstanding Ownel'ship Units of the Company; multiplied by {iii) the number of Ownership

      Un its owned by Member; nt         th~   snme price per one (I) Ownel'sh ip Unit or per ~me percent (I%)

      member interest     (t\S   allocated to the Company in accordance with Section 9), and on such other

                                                                4
     USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-2 filed 11/28/18 page 6 of 11




          te.1ms nnd conditions, us the Tag-Along Purchaset· has offct·cd to pu1·drnse the member interest to

          be sold by Wisc. Mcmbe1· shall have ten ( 10) duys from the receipt of the Tng-Along Offer in

          which to accept or reject the Tag-Along Offer. nnd. to the extent Membe1· accepts such Tng-

          Along Offer in acco1·dn11ce witb the lerms hcrcot: lhe Ownership Units lo be sold by Wise shnll

           be l'educcd by the portion ol' tvicmbc1•'s Owncrnhlp Units to be purclrnsed by the Tag-Along

           Purchn!iet· (unless the Tag"Along Purchaser ngrecs to purchase nil of the member interest

          proposed to be sold by Wise in addition   lo   the member ilne1·cst to be sold by Member).

                  ln the event thnt n tronsfor subject to this Section 7 is proposed to be made     10   a person

          othe1· than n member of the Compmry. Wise shall notify such person that the Lrnnsfor is subject to

           this Ag1·ecment and shall ensure that no tl'iinsfel' Is consummated without compliunce with this

          Section •

l                 8.      Drnu-Alon{I. Rights. Notwilhstunding nny provision of this Agreement to the
~·
          contrary. in the event thnt \'·/ise p1·oposcs lo 11·ansfe1· all of the membel' i11t0rcst in the Company

          owned by it to nn unrelated third pal'ly purchaser (a ''Drag~Along Pul'chase1·''). then. upon Wise's

          request. lvleinber ngrees t,o transfc1· all or the Ownership Units in the Compnny owned by

           tvlember 10 lhe Dl'Ug~Along Purchasc1· in the manner und on the le1·ms set forth in this Section 8



                  lf Wise elects to eKercise its 1·ights under this Section 8, then Wise slrnll furnish n written

          notice (a "Drag-Along Notice''} to Member. The Drng-Along Notice shall set fonh the pl'incipal

          terms of the p1•oposed Drng-Aloi1g Sn le. including the name of the Drng-Along Plll'chus<.w and the

          considemtion pc1· one (I) Ownership Unit to be received by Wise in the p1·oposed Drng-Along

          Sale (as allocated to the Company in uccordancc with Section 9). lf Wise consummotes the

          proposed Drug-Along Sl'lle, then Member shall be bound nnd obligated to lrnnsf'el' all of the


                                                              5
USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-2 filed 11/28/18 page 7 of 11




      Ownership Units in the Compnny held          b~·   l\tkn1ber to the.   Drng~Along   Purchaser in the Drag-

      Along Sale on lhe same terms @d condhions, including, witho\lt limitation, the purchase pri<:e

      per 011c (I) Ownership Unit pnynblc to Wise fol' the Ownei·ship Unit!i trnnsfo1•red by Wise to the

      Drag-Along Purchaser in the Drng-Along Sal0 (ns nllocnted to the Company it1 accordance with

      Section 9): provided, howevct'. lhc form of consideration payable to Member for the Ownership

      Units tt·nnsfoned by Member to the Dmg-Along Purchaser in- the                 Drag~Along       Sule shull be

      determined by Member and the Drng-Along Purchaser.

               9.          Allocntion of Purchase Price f'or !laits in Compnnv - Tng"Along I Drn11~Alonu.

      Wise is the owner of a majority of the member interests it' the Compuny               '1S   well as in certain

      entities at'filimed with the Com pony {the "Affilintes''. and, together with the Company, the

      "Entities" or un "Entity''). ln the event thnt nn umelntcd third parly purchnse1· niakes an ol"fo1·: (i)

      t0   which the provisions or Section 7 und/or 8 apply: and {ii) thm involves n pmchose of member

      imel'ests     h~ld   by Wise in the Company and any 1)11C (I) Ol' mo1·c Affiliates (a "Third Patty

      Offer"), the pUl'chuse price to be paid by such u1welntcd third pm·ty purchaser shall. for the

      pt111wses of Sections 7 and 8 of this Agreement, be allocated among the Entities ns follows:

                        (u)     The accounting tlnn fc)I' the Bnlilics shall calculate EBITD/\ ror th~
               ColT\pnny and each Affilinte S\t~icct to the 'fhird Pany Offer (each, an ··Entity Amount"),
               for pmposes of this Section 8, "EBITDA •· shnll mean the sum of (i} the earnings of, us
               npplicuble. the Company or Affiliate nllocabk to the calendar year immedintcly
               p1·ecedlng the culcndnr yem· in which the Thh·tl Puny Offc1· is made. plus (ii) tn the extent
               included in cnlculating such et1rnings (A} inte1·est exp(mse. (BJ expenses for tuxes puid or
               nccl'Ued, (C) depl'ecinti(ln and (0) amo1tizntion. nil as calct1lntcd in nccordnnce with
               g~nc1·n lly accepted accounting pl'inc iples.

                       (b)     The l\1\)0lllit or the pmchnse pl'ic'e to be allocnted LO the Company for the
               purposes of Sections 7 nnd 8 of this Agreement slu1ll be equal to: (i) the q\toticnt of: !A)
               the Comp:my's Entity Amount: divided .Qx (B) the S\llll of nil Entity Amounts calculnted
               pursllnnt to subsection (a) above: multiplied bv (ii) the pm·chase price stated in the lhi1·d
               \>any Offer.



                                                            6

                                                                                                                       ~·
         USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-2 filed 11/28/18 page 8 of 11




                       1O.    Nonconformancc. Any nnempted sale, gilt ussignmcnt, pledge            01·   other transfor

               or encumbrance by Member wh\ch is not In conformity with the 1weccding provisions or this

               Agl'eemcnt shelf I be void und of no force or effect.

                       11.     Trnnsfei· of Units and Ri!!hls. Upon receipt Qf the pnyment. as pl'Ovided in

               Section 6(c) of this Agreement. by, ns applionblc. t\'tembet· or Mi:mber's Estate. ns npplicnb\e,

               Member or lvlembci·'s Estate, as npplic(tble. shull cause lhe Units purchased to be assigned and

               transforred properly and conveyed free n11d c1en1· of all liens. claims nnd encumbrnnces, together

               with any nnd all other <locllmcnts necessn1·y to ca1•ry out the terms of this Agreeme1\t.

                       12.     Termination or Am·ceinent. This Agreement shu11 tci-minate t1µ011 the OCClll'l'ence

               of any of the following even ti;:

                               (a)     The dissolution 01· the termination of the existence of the Company: 01·
     ;
                             (b)      The execution by nil or the parties to this Agreement or n \Witten
     j                 agreement to terminate this Agreemem.

                       No st1eh le1·mination shnll affect any liability or obligution theretoforc accl'tlcd hereunder:

               few instonce, in the.even\ of the termination of this Aurcement at such lime    os the full aniounl or
               the purchase p1·ice hns not been pul<l for any Unitli of 1he Compnny purchnscd       01·   1·oguired to be

               purchased hereunder. then S\lch termination shat I not. nffecl any such unpaid obligation.

                       13.     Remedies for Enforcemel1l of Am'l~ement. In the eve1it that a ptwty or parties

               hereto brenches nny tcl'm or condition of this Agrecmen1. the non-brcnchi11g party or pfllties shall

               be entitled to institute and prosecute pl'oceedi11gs in nny comt of competent Jurisdiction, eith1;ir in

If             la\v m in equity, lo obtnin dumnges for any breach of this Ag!'eement. to enforce            th~   specilfo
I              performance hen~of 01· to enjoin the violutio11 of the t~rms of this Agreement. In nny such nclion,

               the prevailing pnr1y or parties shall be en1itled Lo recover such pmty's attorneys' fees und costs

               incLU'!'ed in such action from the losing party or pmiies.


                                                                  7
     USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-2 filed 11/28/18 page 9 of 11




                  14.     Notices. All notices. elections, offcn•s, ncccprnnces. or othel' com1mmicntions

          pe1'milled or rcqtiired hcrcundm· shall be in writing und shall be effective when mniled within the

          Stote of Indiana, cerlified       01·   registered United Stutes mail. poswge pl'epnid, · l'etum receipt

          1·cquestcd. us follows:

                          if lo the Company ut;               3855 East 96th Street, Suite J
                                                              1l1dfanapolis, Tndinnn 46240

                          if to Wise al:                      3855 East 96th Street, Suite J
                                                              h\dinnapolis. Indiana 46240

                          i!'IO   rvlcmb~I' nl!               7743 West Jefferson Boulevard
                                                              Fon Wnyne, lndimrn 46804
          or to such othcl' uddrcss(es) within the State of lndiunu as sholl be dcsignMed by written notlce(s)

          hereunder.

                  15.     Amendment. This Agl'ccment may be amonded only by n writing signed by nil of

          the pmties he1·eto.

                  16.     Genernl. All interests owned by a pal'lY lo this Ag1·cemcnt, whctlm acquired

          before or alte1· the ~xecution of this Ag1·eeme1H. !'ihnll be subject to all of the terms and conditions

          or this Ag1·cemen\.      E..xcept ns nssignment is prohibited or restl'icted liel'etmde1\ this Agreement

          shnll inul'e to the benefit of and be binding upon all of tbe parties hcrelo ilnd their l'cspective

I.        successors, assigns. heil·s. bcneticial'ics and personal and legal representatives. This Agreement

          shall be subj¢cl to, governed by und construed in nccol'dance with tho laws of the State of

          lndfo.nu, irrespective of the residence ol'the parties. 111 the even\ uny provision of this Agreement

          shnll co11i1ict with nny provision of the Articles of 01·gan!zation and/or the Opernting /\gi·eemem

          of the Company. then :mch provision of this Agreement shed! control.

                                          [Signatures appem· on the following pnge.]



                                                                 8
USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-2 filed 11/28/18 page 10 of 11




              IN WITNESS WHEREOF. lhc parLies hnYe executed this Agree111e11t to be effective as of

      tho dnte ftrs1 written above-.

                                                        SCOTTY'S HOLDINGS. LLC


                                                        By:~,J~
                                                             Scott M. Wise. Munnger
                                                                                   ·•company"



                                                        NAIRAMATJNVESTMENTS. LLC




                                                        Title: .::................. ,,....




                                                        Scott M. Wise. Individunlly

                                                                                   ··Wise''




                                                    9
     USDC IN/ND case 1:18-cv-00391-WCL-SLC document 1-2 filed 11/28/18 page 11 of 11




                                                      l~XH1BIT    11
                                                                       A 11
                                                           ·ru
                                              PURCHASE AGREEMENT


                                                Form of Promisso1'\' Note




                     FOR VALUE RECEIVED. the ttnde1·signed.                                        , promises
            to pay to the order or                             on or before                        _ . and
            at the times and in the mnnne1· hereinafter specified. the principal sum of                     1\n<l
            _1100 Dollurn ($                      ), with interest Oil the prinoipnl bnlnnce rrom tlrne lO time
            1·enrnining unpaid at the !'ate of                percent (          %) pel' annum. The principal
            amount o!' this Note shall h~ payable in 11ve (5) equal, consecutive annuul installments on the
            -~- <~) day of                           , commencing on                               • __ nn<l
            continuing through                 _ _,                . with euch instullment equnl to onc-fo\Jt'th
            ( 1/4) of the original principnl nmount hereof. Accrued and unpaid interest shnll be due and
            payable nt ench time an ilistullment of principal is due und payable. Maker shall pny interest at
            the mte per annum which is two percent (2%) above the rate specified heL'einabove with respect
            to any amounts not paid when due, together with costs of collection artd !'ensonnble attorney's
            foes. All amounts payublc or with 1·espccl to this note shall be payable without relief from
!'          valt1ation or ~lppmisement laws.
i
'
                    This note is payable a l - - - - - - - -
            -~-~----•               and is glve11 to evidence the unpaid bahlnce of the purchase price of a
            certuin member interest in Scotty's Holdings, LLC, sold by the puyee hereorto the mnker he1·cof.
            Presentment, notice of dishonoi· and demand. protesl and diligence in collection and bringing suH
            (Ire hereby suv•.m11ly wnivcd by lhe maker and ~nch r.mdorscr who hereby sevcrnlly consent lhnt
            the time for the payment of this note or or any installment hercundcl' may be. extended from lime
            to rime without notice by the holder.

                    The holdc1· of this note. at the holder's option ond without notice, may declme the enti1·e
            unpnid bnlnncc hereof (principnl and nccrned interest) immediately due and payable upon nn~r
            defuult in the p(lyment of itny p1·incipal or interest hereunder, nnd a failure to core such default
            within thirty (30) days irfter written notice thel'eof by the holdet· to the maker.

                    The maker shall hnvc the right from lime to time und at any time to prepay, whholl\
            pennlty. ~my pot'lion or all of the pl'incipal amount of this note. Each partiitl prepayment of
            principal hereunder shall be npplied against installments of principal not yet due in inverse order
            of maturity. Ench payment hel'Cunder pl'ioi· to maturity or default shall first be applied ngninst
            accrued and unpnid interest nnd then against unpaid principal.




                                                             10
